Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The request for consideration filed on 1/25/21 (hereinafter Remarks) has been considered but it is not persuasive.  In the remarks, applicant argued that:
The 35 U.S.C. 112(a) written description rejections should be withdraw.
The cited references do not teach “sending, to the user device and in parallel based on the request for the content, the first block of the first plurality of blocks of the first encoded content stream and the first block of the of the second plurality of blocks of the second encoded content stream”
The cited references do not teach or suggest “sending, to the user device, in parallel with the first encoded content stream, and based on the bandwidth threshold being satisfied, a second encoded content stream comprising a second plurality of blocks that comprises a first block sent in parallel with the first block of the first plurality of blocks, wherein the first block of the second plurality of blocks of the second encoded content stream comprises a combination of the first block of the first plurality of blocks of the first encoded content stream and the second block of the first plurality of blocks of the first encoded content stream”
The motivation to combine the cited references is not supported.

In response to point (1), according to application, “[n]on-exhaustive example of support for the 
claimed subject matter can be found at least in paragraphs 4, 24-27, 44-48, 53, 68 and Figures 1-5 of the Subject Application”, and that “the Subject Application clearly provides sufficient written description to support the objected to element of claims 1-20” (Remarks at 8)  Examiner has reviewed the cited paragraphs and figures of application’s disclosure, however, the subject matter of the claims are not 

	In response to point (2), applicant’s argument has been considered and addressed to in the Final Office Action mailed on 11/24/20 (Final at 2-3).

	In response to point (3), according to application, “Rickeby does not teach or suggest sending a ‘second encoded content stream’ based on the ‘bandwidth’ satisfying the ‘bandwidth threshold’ as recited in claim 15”, and that “Rickeby discloses modification of the proportion of FEC packets in Rickeby s stream being sent to Rickeby's recipient device, not sending another ‘encoded content stream’ as claimed in claim 15.” (Remarks at 14)  Examiner respectfully disagree.  Rickeby teaches sending a stream that includes a real-time video stream ([30][31], i.e., the first encoded content stream) and FEC packets [38].  In other words, the stream including the FEC packets is the second encoded content stream as claimed.  Rickeby further teach sending to the user device based on the bandwidth threshold being satisfied, the second encoded content stream [42]-[44][56][57][60], e.g., sending the stream that includes the FEC packets based on the determining the available bandwidth is within the maximum available bitrate).
	
	In response to point (4), according to applicant, “[t]he Office Action does not explain why the combination of Wenger with Huang would enable Wenger's FEC repair data to be received more quickly or how this would improve error recovery of Wenger's system.” (Remarks at 15).  Applicant’s argument has been considered and addressed to in the Final Office Action mailed 11/24/20 (Final at 3).  Furthermore, Wenger teaches sending video stream and error correction/repair data to the user [210][211].  Huang teaches real-time traffic ([26], e.g., video) has much more stringent delay constraints that do not typically permit lost packets to be retransmitted [5].  Huang teaches error correction/repair data for the reconstruction of lost packets to be send in parallel as the real-time 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454